Citation Nr: 9932961	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether the Notice of Disagreement (NOD) to the January 1996 
denial of entitlement to special monthly pension was timely 
filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active service from November 1969 to July 
1971.  He had 169 days time lost, and his original discharge 
was Under Other Than Honorable Conditions.  In July 1977 his 
discharge was upgraded to Under Honorable Conditions, and the 
Army Discharge Review Board affirmed this in July 1978.  

This appeal arises from the appellant's December 1997 NOD, 
timely filed to the November 1997 determination that a NOD 
was not timely filed to the January 1996 denial of 
entitlement to special monthly pension.


FINDINGS OF FACT

1.  The appellant was found to be entitled to VA pension 
benefits in 1988.

2.  The RO, in January 1996, denied entitlement to special 
monthly pension; the appellant was informed of this 
determination and his appellate rights, in writing, in 
January 1996, at his address of record.

3.  Received September 22, 1997 was a communication from the 
appellant that he maintains should be deemed a timely filed 
NOD to the January 1996 determination.


CONCLUSION OF LAW

An appeal to the January 1996 rating action was not timely 
filed.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 19.34; 20.300, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory Background

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 U.S.C.A. §  7105; 38 C.F.R. § 20.201.

Whether a Notice of Disagreement or Substantive Appeal has 
been filed on time is an appealable issue.  If the claimant 
or his or her representative protests an adverse 
determination made by the agency of original jurisdiction 
with respect to timely filing of the Notice of Disagreement 
or Substantive Appeal, the claimant will be furnished a 
Statement of the Case.  38 U.S.C.A. §  7105; 38 C.F.R. 
§ 19.34.

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records.  
38 U.S.C.A. §  7105 (b)(1), (d)(3); 38 C.F.R. § 20.300.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. §  7105(b)(1) ; 38 C.F.R. § 20.302(a).


Factual Background

By rating action in February 1988 the appellant was found to 
be entitled to VA compensation benefits, based on a psychosis 
rated 70 percent, and atrial fibrillation, rated 10 percent.

Received from the appellant in October 1995, was a statement 
to the effect his heart was giving him trouble all the time, 
he had been receiving treatment 2 times a week, and he had 
been recently hospitalized.  

The RO secured VA clinical records for the appellant, to 
include a statement for a treating psychologist.  The 
psychologist noted that the appellant regularly attended 
group meetings, volunteered his help and had been actively 
involved since his discharge from a medical facility in June 
1995.  

The RO, by rating action January 17, 1996, found that the 
appellant was not entitled to special monthly pension.  The 
appellant was informed of this determination, in writing at 
his last know address, in a letter dated January 22, 1996.  
An enclosed form explained his right to appeal.  

Received from the appellant April 13, 1996, was a medical 
expense form related to his receipt of pension benefits.

In file is an Report of Contact (VA Form 119) dated September 
17, 1997, at "120 pm" showing contact with the veteran's 
representative, and that the appellant was "made with the VA 
hospital system & the VA in general as he feels he wants more 
money."  A second Form 119, with the same date, at "135 
pm" shows contact with the appellant.  He was wondering 
"what was the state of his appeal."  This was the reason 
his letter to the President, as the appellant believed that 
the RO was "giving him the run around."  He stated that he 
had been in contact with his representative who was going to 
give him the status of his claim.

Also in file is a copy of a letter from the appellant to 
President Clinton, received September 17, 1997.  The 
appellant expressed his displeasure with the VA "about my 
money."  

In file is a copy of VA Form 21-4138, signed by the appellant 
and dated February 16, 1996.  The material on the copy 
included the following:  "I wish to appeal the decision made 
by the VA dated [space blank] heart and PTSD."  
Additionally, following the aforementioned, there was 
handwritten on the copy in blue ball point pen, starting 
immediately after the "PTSD," "I get chest pain off & on: 
I have dreams which at times they are violent I got Berkley 
out patient clinic twice a week I see Dr. Seamen and Dr. 
Bartolo.  My counselar is Howard Hyatt Dr. Kiang OOPC."  The 
form was stamped with an outline of abbreviations.  These 
include "EP" (End Product) followed by "EST" with hand 
written in blue ball point "9/22/97."  The stamped area had 
the initials AS and under that was the heading "DATE," 
followed by "9/24/97," also in blue ball point pen. 

A letter to the appellant, dated October 8, 1997, noted his 
letter to the President, and that it was not clear as to what 
he wanted.  It was also noted that on contact September 17, 
1997, the appellant stated that his letter concerned the 
status of his Notice of Disagreement.  He was informed that 
there was no NOD of record since 1986, and that his claim 
would be reviewed if he provided the RO with a copy of the 
NOD filed with his representative.

The appellant was informed November 20, 1997, that his letter 
dated February 16, 1996 was received by the VA September 22, 
1997, and that it was not timely filed to appeal.  

The appellant in a letter to the VA, dated in November 1997, 
wrote that he had been "messing with this claim a number of 
years," and that he had been lied to by Washington D.C., and 
the Federal Government.  He also wrote that he was 
"appealing because I'm in love and have a future wife and 
daughter."  There is a note on the letter showing that it 
was accepted as a NOD by the RO.  

The VA Form 9, from the appellant dated March 26, 1998, 
containing the inscription "continue my appeal for 
benefits", was accepted as the substantive appeal.  

The appellant's representative, in a statement on behalf of 
the appellant dated in September 1999, reported that the 
veteran asserted that it was not fault of his own that the VA 
lost his NOD statement and did not find it for over a year, 
and that he should not be held accountable for something that 
he had no control over.  


Analysis

The Board must first observe that the claimant has not been 
consistent or clear in his pleadings in this matter.  It does 
appear that he was dissatisfied with the refusal of the RO to 
recognize a document dated February 16, 1996, as a notice of 
disagreement, presumably with the January 1996 determination.  
The RO has construed his communications to satisfy the 
requirements for an appeal as to this question and the Board 
will proceed on that basis.

The notice of denial of special monthly pension benefits in 
January 1996, and appellate rights, was sent to the veteran's 
address of record and there is no contention that it was not 
received.

The record lacks any substantive contentions advanced 
specifically by the appellant as to why his NOD was not 
timely filed or recorded with the VA.  The only argument 
advanced, in September 1999, by the representative and 
attributed to the appellant is that the NOD was timely filed 
but lost by the VA.  There was no accompanying rationale for 
this contention, other than reference to the hand written 
date of February 16, 1996, on the document. 

The document dated 2/16/96, reputed to be a NOD to the 
January 1996 denial of special monthly pension has two 
separate parts.  The first is a photocopy of an original 
document.  This segment is to the effect the veteran wished 
to appeal the decision made by the VA "dated," and while 
there is space for entry of a date, there is no entry for the 
specific VA decision to be appealed.  In fact the only 
further reference is to "heart & PTSD," and not special 
monthly pension. 

The second part of the "February 16, 1996" document is the 
ball point message on the copy, obviously made after the form 
was copied as the message appears on the copied lines.  The 
ball point material only refers to chest pain, violent 
dreams, and the names of treating physicians.  Again there is 
no reference to the January 22, 1996, denial of benefits, or 
of a claim for special monthly pension in particular.  
Accordingly, even if it were assumed that the "February 16, 
1996" document was timely received, it would not constitute 
a valid NOD to the January 22, 1996 denial of benefits 
because it does not identify the determination by the RO in 
January 1996 by date or subject.

The record lacks any objective evidence showing that the 
document dated "February 16, 1996" was timely filed, or any 
evidence as to good cause why it was not timely filed.  The 
sole argument that the VA lost the document is not supported 
by any specific facts or material evidence.  The annotations 
of dates on the document by VA adjudication personnel and the 
statement to the veteran by the RO that the document was not 
received until September 1997 are sufficient to trigger the 
presumption of regularity.  This presumption can only be 
overcome by "clear evidence to the contrary."  It can not 
be overcome in this instance where the only evidence to the 
contrary is bare assertion.  Schoolman v. West, 12 Vet. App. 
307 (1999).  Given the above, the clear weight of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.







ORDER

As a Notice of Disagreement to the January 1996 denial of 
entitlement to special monthly pension was not timely filed, 
the claim is denied




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

